THE THIRTEENTH COURT OF APPEALS

                                   13-19-00308-CR


                                   Israel Gonzales
                                          v.
                                  The State of Texas


                                  On appeal from the
                      156th District Court of Bee County, Texas
                         Trial Cause No. B-17-2164-0-CR-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be permanently abated. The Court orders the

appeal PERMANTENLY ABATED in accordance with its opinion.

      We further order this decision certified below for observance.

January 9, 2020